Case 4:20-cv-00197-JED-CDL Document 18 Filed in USDC ND/OK on 02/09/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA


   (1) PATRICK WELLS,                                                )
                                                                     )
                          Plaintiff,                                 ) Case No.: 4:20-cv-00197-JED-FHM
                                                                     )
   vs.                                                               )
                                                                     )
   (1) MIDLAND FUNDING LLC,                                          )
                                                                     )
                          Defendant.                                 )

                                     NOTICE OF SETTLEMENT

         NOW COMES the Plaintiff, Patrick Wells, by and through the undersigned counsel and

  hereby informs the court that a settlement of the present matter has been reached with all parties

  and is in the process of finalizing settlement, which Plaintiff anticipates will be finalized within

  the next 30 days.

         Plaintiff therefore requests that this honorable Court vacate all dates currently set on

  calendar for the present matter.

                                                 Respectfully submitted,



                                                 /s/ Victor R. Wandres
                                                 Victor R. Wandres, OBA #19591
                                                 1202 E. 33rd Street
                                                 Tulsa, OK 74105
                                                 (918) 200-9272

                                                 Attorney for Plaintiff
Case 4:20-cv-00197-JED-CDL Document 18 Filed in USDC ND/OK on 02/09/21 Page 2 of 2




                                   CERTIFICATE OF SERVICE

  I hereby certify that on February 09, 2021, I electronically filed the foregoing Notice of

  Settlement with the Clerk of the Court by using the CM/ECF System. No appearance for

  Defendant has been made in this matter.


                                                               /s/ Victor R. Wandres
                                                               Victor R. Wandres
                                                               Attorney for Plaintiff
